    




Exhibit 10.2
REALOGY HOLDINGS CORP. 2018 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT NOTICE OF GRANT & RESTRICTED STOCK UNIT AGREEMENT
Realogy Holdings Corp. (the "Company"), pursuant to its 2018 Long-Term Incentive
Plan (the "Plan"), hereby grants to the individual listed below (the
"Participant"), an Award of Restricted Stock Units. [This Award of Restricted
Stock Units shall be subject to approval by the stockholders of the Company of
the Realogy Holdings Corp. 2018 Long-Term Incentive Plan at the annual meeting
for such stockholders held in 2018. If such stockholder approval is not obtained
this Notice shall be void and of no force or effect.] The Award of Restricted
Stock Units is further subject to all of the terms and conditions set forth
herein and in the Restricted Stock Unit agreement attached hereto as Exhibit A
(the "Agreement") and the Plan, which are incorporated herein by reference. In
addition, as a condition to receiving this Award of Restricted Stock Units, the
Participant understands and agrees [to continue to be bound by and comply with
the restrictive covenants and other provisions set forth in Sections 9 and 10 of
the Participant’s Executive Severance Agreement with the Company (the "RCA" or
"Restrictive Covenant Agreement"), a copy of which the Participant acknowledges
receipt]/[to be bound by and comply with the restrictive covenants and other
provisions set forth in the Restrictive Covenant Agreement attached hereto as
Exhibit B (the "RCA" or the “Restrictive Covenant Agreement”)]. The Participant
understands and agrees that the RCA shall survive the grant, vesting or
termination of the Restricted Stock Units, sale of the Shares with respect to
the Restricted Stock Units and any termination of employment of the Participant,
and that full compliance with the RCA is an express condition precedent to (i)
the receipt, delivery and vesting of any Restricted Stock Units and (ii) any
rights to any payments with respect to the Restricted Stock Units.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant ("Notice") and the Agreement.
Participant:    
Grant Date:    March 1, 2018
Total Number of Restricted Stock Units:    ______
Vesting Dates: One-third of the Restricted Stock Units will vest on each of the
first three grant anniversary dates: March 1, 2019, March 1, 2020, and March 1,
2021(each, a "Vesting Date").
By accepting this grant, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice, including the RCA. The
Participant has reviewed the Agreement, the Plan and this Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or relating to the Restricted Stock Units
Award.






Note: Participants electing to accept this grant via the Fidelity Stock Plan
Services Net Benefits OnLine Grant Award Acceptance Process are not required to
print and sign this Agreement.




--------------------------------------------------------------------------------











REALOGY HOLDINGS CORP.         PARTICIPANT
By:         By: ______________________________
Print Name:        Print Name:
Title:




[This Award of Restricted Stock Units shall be subject to approval by the
stockholders of the Company of the Realogy Holdings Corp. 2018 Long-Term
Incentive Plan at the annual meeting for such stockholders held in 2018. If such
stockholder approval is not obtained this Notice shall be void and of no force
or effect.]




--------------------------------------------------------------------------------






Exhibit A
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Restricted Stock Unit Notice of Grant (the "Notice") to which
this Restricted Stock Unit Agreement (this "Agreement") is attached, Realogy
Holdings Corp. (the "Company"), has granted to the Participant the number of
Restricted Stock Units under the Company's 2018 Long-Term Incentive Plan (the
"Plan") as indicated in the Notice. [This Award of Restricted Stock Units shall
be subject to approval by the stockholders of the Company of the Realogy
Holdings Corp. 2018 Long-Term Incentive Plan at the annual meeting for such
stockholders held in 2018. If such stockholder approval is not obtained this
Agreement shall be void and of no force or effect.] Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
Notice.
ARTICLE I
GENERAL
1.1    Incorporation of Terms of Plan. The Restricted Stock Unit Award is
subject to the terms and conditions of the Plan, which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II
GRANT OF RESTRICTED STOCK UNITS
2.1    Grant of Restricted Stock Units. In consideration of the Participant's
past and/or continued employment with or service to the Company or any Affiliate
and for other good and valuable consideration, effective as of the Grant Date
set forth in the Notice (the "Grant Date"), the Company grants to the
Participant the number of Restricted Stock Units as set forth in the Notice,
upon the terms and conditions set forth in the Plan and this Agreement, and
subject to the Participant's full compliance at all times with the restrictive
covenants and other provisions set forth in the RCA (as defined in the Notice),
which is an express condition precedent to (i) the receipt, delivery and vesting
of any Restricted Stock Units and (ii) any rights to any payments with respect
to the Restricted Stock Units.
2.2    Consideration to the Company. In consideration of the grant of the
Restricted Stock Units by the Company, the Participant agrees to render services
to the Company or any Affiliate and to comply at all times with the RCA. Nothing
in the Plan or this Agreement shall confer upon the Participant any right to
continue in the employ or service of the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1    Restrictions. The Restricted Stock Units granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and
shall be subject to a risk of forfeiture as described in Section 4.1 below until
the Restricted Stock Units vests.
3.2    Restricted Period. Subject to Articles 4 and 5 of this Agreement below,
the Restricted Stock Units shall vest on each Vesting Date as set forth in the
Notice.
3.3    Settlement of Restricted Stock Units. Except as set forth in Sections 4.2
and 5.1 of this Agreement below, within a reasonable period of time following
vesting of the Restricted Stock Units (and in no event more than 60 days
following such vesting), the Company shall pay and transfer to the Participant a
number of





--------------------------------------------------------------------------------





shares of Common Stock of Realogy Holdings Corp. (the "Shares") equal to the
aggregate number of Restricted Stock Units that have vested, subject to the
Participant's full compliance at all times with the RCA.
3.4    No Rights as a Stockholder. Unless and until a certificate or
certificates representing the Shares shall have been issued by the Company to
the Participant in connection with the payment of Shares in connection with
vested Restricted Stock Units, Participant shall not be, or have any of the
rights or privileges of a stockholder of the Company with respect to, the
Shares.
3.5    Dividend Equivalents Rights. The Restricted Stock Units will carry
dividend equivalent rights related to any cash dividend paid by the Company
while the Restricted Stock Units are outstanding. In the event the Company pays
a cash dividend on its outstanding Shares following the grant of the Restricted
Stock Units, the number of Restricted Stock Units will be increased by the
number of units determined by dividing (i) the amount of the cash dividend on
the number of Shares covered by the Restricted Stock Units at the time of the
related dividend record date, by (ii) the closing price of a Share on the
related dividend payment date. Any additional Restricted Stock Units credited as
dividend equivalents will be subject to the same vesting requirements,
settlement provisions, and other terms and conditions as the original Restricted
Stock Units to which they relate. Any additional Restricted Stock Units credited
as dividend equivalents that result in a fractional Share shall be carried
forward on each of the first and second Vesting Date to the subsequent Vesting
Date and shall be rounded up to the nearest whole Share on the third and final
Vesting Date.
3.6    Deferral. Subject to Section 409A of the Code, the Participant may be
permitted to elect to defer receipt of his or her Shares related to the
Restricted Stock Units under a separate deferral program.

ARTICLE IV
FORFEITURES
4.1    Termination of Employment. Except as provided in Sections 4.2, 4.3 and
5.1of this Agreement, if the Participant terminates employment with or ceases to
provide services to the Company or any Affiliate for any reason, then the
Restricted Stock Units, to the extent not vested, shall be forfeited to the
Company without payment of any consideration by the Company, and neither the
Participant nor any of his or her successors, heirs, assigns or personal
representatives shall thereafter have any further rights or interests in such
Restricted Stock Units.
4.2    Retirement. In the case where the Participant terminates employment with
or ceases to provide services to the Company or any Affiliate on account of
Retirement on or following the first anniversary of the Grant Date, the
Restricted Stock Units, to the extent not vested, shall become fully vested upon
such Retirement and the Company shall pay and transfer to the Participant the
Shares in such amounts and at such times as are set forth in the Notice as if
the Participant had remained employed with the Company, provided that the
Participant fully complies at all times with the RCA.
4.3    Death or Disability. If the Participant terminates employment with or
ceases to provide services to the Company or any Affiliate on account of death
or Disability, the Restricted Stock Units, to the extent not vested, shall
become fully vested upon such termination of employment or services and shall be
paid in accordance with Section 3.3 above.
ARTICLE V
5.1    Change in Control. In the event of a Change in Control:
(a)    With respect to each outstanding Restricted Stock Unit that is assumed or
substituted in connection with a Change in Control, in the event that during the
twenty-four (24) month period following such Change in Control a Participant's
employment or service is terminated without Cause by the Company or any
Affiliate or the Participant resigns from employment or service from the Company
or any Affiliate with Good Reason, (i) the restrictions, payment conditions, and
forfeiture conditions applicable to such Restricted Stock Unit shall lapse (but,
the Participant's obligations under the Restrictive Covenants Agreement and this





--------------------------------------------------------------------------------





Agreement shall not lapse), and (ii) such Restricted Stock Unit shall become
fully vested and payable within ten (10) days following such termination of
employment or services.
(b)    With respect to each outstanding Restricted Stock Unit that is not
assumed or substituted in connection with a Change in Control, except as would
result in the imposition of additional taxes and penalties under Section 409A of
the Code, immediately upon the occurrence of the Change in Control, (i) the
restrictions, payment conditions, and forfeiture conditions applicable to such
Restricted Stock Unit granted shall lapse (but, the Participant's obligations
under the Restrictive Covenants Agreement and this Agreement shall not lapse),
and (ii) such Restricted Stock Unit shall become fully vested and payable within
ten (10) days following the Change in Control.
5.2    Assumption/Substitution. For purposes of Section 5.1, the Restricted
Stock Units shall be considered assumed or substituted for if, following the
Change in Control, the Restricted Stock Units are (i) based on shares of common
stock that are traded on an established U.S. securities market and (ii) of
comparable value and remains subject to the same terms and conditions that were
applicable to the Restricted Stock Units immediately prior to the Change in
Control except that the Restricted Stock Units that relate to Shares shall
instead relate to the common stock of the acquiring or ultimate parent entity.
ARTICLE VI
MISCELLANEOUS
6.1    Administration. The Administrator shall have the power to interpret the
Plan, the Restrictive Covenants Agreement and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Restricted
Stock Units.
6.2    Restrictions on Transfer. Restricted Stock Units that have not vested may
not be transferred or otherwise disposed of by the Participant, including by way
of sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.
6.3    Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the Restricted Stock Units by any holder thereof in violation of the
provisions of this Agreement shall be valid, and the Company will not transfer
any of said Restricted Stock Units on its books or otherwise nor will any of
said Restricted Stock Units be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.
6.4    Adjustments. The Participant acknowledges that the Restricted Stock Units
are subject to modification and termination in certain events as provided in
this Agreement and Article 3 of the Plan.
6.5    Termination of Employment or Service/Breach of the RCA. The
Administrator, in its sole discretion, shall determine the effect of all matters
and questions relating to termination of employment or service, including
without limitation, whether a termination has occurred, whether any termination
resulted from a discharge for Cause and whether any particular leave of absence
constitutes a termination, as well as whether the Participant has fully complied
with the RCA for purposes of this Agreement.
6.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Executive Vice
President and Chief Administrative Officer at the Company's principal office,
and any notice to be given to the Participant shall be addressed to the
Participant's last address reflected on the Company's records.





--------------------------------------------------------------------------------





6.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
6.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.9    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Restricted Stock
Units are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
6.10    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Restricted Stock Units in any material way without
the prior written consent of the Participant.
6.11    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 5, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Restricted Stock Units and
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
6.13    Entire Agreement. The Plan, the Notice, the RCA and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and the Participant with respect to the subject matter hereof.
6.14    Section 409A. The intent of the parties is that payments and benefits
under this Agreement and the Award be exempt from, or comply with, Section 409A
of the Internal Revenue Code (the "Code"), and accordingly, to the maximum
extent permitted, this Agreement and the Award shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, the Participant shall not be considered to have
terminated employment with the Company for purposes of any payments under this
Agreement and the Award which are subject to Section 409A of the Code until the
Participant would be considered to have incurred a "separation from service"
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Agreement and the Award shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described in this Agreement and the Award that are due
within the "short term deferral period" as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement and the Award during the six-month period immediately following
the Participant's separation from service shall instead be paid on the first
business day after the date that is six months following the Participant's
separation from service (or, if earlier, the Participant's death). The Company
makes no representation that any or all of the payments described in this
Agreement and the Award will be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to any such payment. The Participant understands and agrees that he or she shall
be solely responsible for the payment of any taxes and penalties incurred under
Section 409A.





--------------------------------------------------------------------------------





ARTICLE VII
DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1    "Disability" shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
7.2    "Retirement" shall mean Separation from Service (as defined in Section
409A of the Code) with the Company and all Affiliates (other than for Cause)
after attaining eligibility for Retirement. A Participant attains eligibility
for Retirement upon the earlier of (a) age 65 or (b) age 55 with at least ten
(10) whole years of consecutive service starting from the Participant's most
recent hire date with the Company and all Affiliates.
 





